
	

115 SRES 363 IS: Expressing profound concern about the growing political, humanitarian, and economic crisis in Venezuela and the widespread human rights abuses perpetrated by the Government of Venezuela.
U.S. Senate
2017-12-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 363
		IN THE SENATE OF THE UNITED STATES
		
			December 20, 2017
			Mr. Nelson (for himself and Mr. Rubio) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Expressing profound concern about the growing political, humanitarian, and economic crisis in
			 Venezuela and the widespread human rights abuses perpetrated by the
			 Government of Venezuela.
	
	
 Whereas the crisis in Venezuela continues to ravage the country and the Venezuelan people suffer from shortages of essential medicines, food, and basic supplies;
 Whereas because of the crisis in Venezuela, approximately 1,300,000 people are undernourished and roughly 75 percent of the population has lost an average of 19 pounds since the start of the economic crisis;
 Whereas the largest impact of the crisis in Venezuela is felt by children, as 54 percent suffer from nutritional deficiencies, according to the nongovernmental organization Caritas;
 Whereas public health organizations in Venezuela report that only 38 percent of essential drugs are present in the country and more than 60 of the hospitals in Venezuela no longer have potable water, leading to a rise in chronic diseases, as well as in communicable diseases such as malaria and diphtheria;
 Whereas the crisis forces thousands of Venezuelans to leave the country in vulnerable conditions and the number of Venezuelans seeking asylum in 2017 was almost double that in 2016, according to the United Nations High Commissioner for Refugees;
 Whereas President of Venezuela Nicolas Maduro has repeatedly denied the existence of Venezuela’s humanitarian crisis and rejected offers of international humanitarian assistance;
 Whereas, instead of responding to the needs and demands of its people, the Government of Venezuela has prioritized the consolidation of power, undermined Venezuela’s democracy, and engaged in a campaign of repression and human rights abuses;
 Whereas the Government of Venezuela curtails freedom of expression, harasses journalists, and limits the ability of the Venezuelan people and the world to learn about the crisis and its effects;
 Whereas, starting in April 2017, Venezuelan citizens staged massive, nationwide protests for more than four months in direct opposition to President Maduro’s efforts to consolidate power and undermine Venezuela’s democracy;
 Whereas the United Nations Office of the High Commissioner on Human Rights reports that 124 deaths have been investigated by the Venezuelan Attorney General’s Office in connection with the 2017 protests, with at least 46 victims allegedly killed by security forces and 27 more by members of armed pro-government civilian groups, bringing the total number of extrajudicial deaths to 357 between July 2015 and March 2017;
 Whereas the United Nations Office of the High Commissioner concluded that there has been widespread and systematic use of excessive force and arbitrary detentions against demonstrators, as well as violent raids of homes, torture, and ill-treatment of those detained in connection with the protests;
 Whereas human rights organizations in Venezuela have identified more than 5,000 arbitrary detentions between April 1, 2017, and October 31, 2017, and at least 299 political prisoners currently detained;
 Whereas Amnesty International documented repeated use of various methods of arbitrary detention, including torture and forced disappearances intended to silence dissidents and limit freedom of expression;
 Whereas nongovernmental organizations Human Rights Watch and Foro Penal have documented how Venezuelan security forces have used tactics of torture, involving electric shocks and asphyxiation, against individuals who oppose the Government of Venezuela;
 Whereas the Government of Venezuela continues to use the Bolivarian National Guard and National Police to repress and detain protesters and subsequently try them in military courts with at least 198 documented cases against civilians in military courts; and
 Whereas, on July 25, 2017, the Organization of American States Secretary General Luis Almagro convened public hearings to review whether the Government of Venezuela has committed crimes against humanity and should be referred to the International Criminal Court: Now, therefore, be it
		
	
 That the Senate— (1)expresses its profound concern about the humanitarian impacts of the crisis suffered by the people of Venezuela, including widespread shortages of basic food commodities and essential medicines;
 (2)urges President of Venezuela Nicolas Maduro to permit the delivery of international humanitarian assistance;
 (3)calls on the Government of Venezuela to immediately release all political prisoners and to respect internationally recognized human rights;
 (4)calls on the Government of Venezuela to ensure the neutrality and professionalism of all security forces and to respect the Venezuelan people’s rights to freedom of expression and assembly;
 (5)supports the Secretary General of the Organization of American States in his review of whether the widespread human rights abuses in Venezuela warrant an investigation by the International Criminal Court; and
 (6)urges the President of the United States to provide full support for OAS efforts in examining the human rights situation in Venezuela and to instruct appropriate Federal agencies to hold officials of the Government of Venezuela accountable for violations of United States law and abuses of internationally recognized human rights.
			
